Citation Nr: 1010560	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-41 567A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a right shoulder 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to June 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

When this case was before the Board in March 2008, it was 
decided in part and remanded in part.  The case has now been 
returned to the Board for further appellate action.


FINDING OF FACT

The Veteran has not had a right shoulder disorder at any time 
since his discharge from service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service.   38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right 
shoulder disorder.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.




Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In July 2002, prior to the initial adjudication of the claim, 
the RO sent the Veteran a letter advising him of the elements 
required to establish entitlement to service connection and 
the respective duties of the claimant and VA in obtaining 
evidence.  Although the Veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim until April 2008, after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for a right shoulder disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim.  In this regard, 
the Board notes that service treatment records (STRs) and VA 
treatment records were obtained.  The Veteran has not 
asserted, and review of the file does not show, that there 
are any existing records that should be obtained before the 
Board reviews the merits of the case.

The Board previously reviewed the file, determined that the 
VA examinations of record were inadequate, and remanded the 
case for the purpose of affording the Veteran an appropriate 
VA examination.  The Veteran was afforded a VA examination in 
August 2009.  The Veteran has not asserted the VA examination 
was inadequate in any way, and the competency of a VA 
examiner is presumed, absent a showing of some evidence to 
the contrary.  See Hilkert v. West, 12 Vet. App. 145 (1999).  

The Veteran's representative asserts the most recent VA 
examination is not adequate because it allegedly fails to 
address the Veteran's symptoms of crepitus and his complaint 
of continued symptoms since discharge from service, both of 
which were cited in the Board's remand; the representative 
raises an argument under Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order).  However, the examination report reflects 
the examiner in fact addressed every question posed in the 
Board's remand; the questions cited by the Veteran's 
representative are adjudicatory, not medical, questions and 
were not addressed to the examiner.  The Board accordingly 
finds the originating agency has substantially complied with 
the requirement for examination articulated in the Board's 
remand.  See Dymant v. West, 13 Vet. App. 141, 146-47 (1999). 

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will therefore address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

STRs reflect complaints of right shoulder pain and 
"popping" in September 2001, but there was no clinical 
diagnostic impression of an underlying disorder.  The 
Veteran's self-reported Report of Medical History in May 
2002, immediately prior to discharge from service, makes no 
mention of any complaint related to the shoulders, and the 
Report of Medical Examination in June 2002 shows clinical 
evaluation of the upper extremities as "normal" with no 
mention of any current shoulder problems.

The Veteran's claim for service connection, filed in July 
2002, requests service connection for "right shoulder 
problems" not previously treated by any medical facility or 
doctor.

The Veteran had a VA examination in August 2002 in which he 
complained of "problems" since mid-2000 although he was 
unaware of any overt injury to the shoulder.  The Veteran 
denied previous medical care, to include surgery or steroid 
injections.  He complained of an aching pain with prolonged 
activity and of intermittent burning, bleeding pain.  He 
denied numbness or tingling in the right hand or problems 
with activities of daily living (ADLs); the Veteran's primary 
limitation was with prolonged activities.  On examination 
there was palpable and audible crepitus with all movements 
testing range of motion (ROM).  Strength of the upper 
extremities was symmetrical.  Deep tendon reflexes (DTRs) 
were intact and ROM was normal.  An X-ray study of the right 
shoulder was normal, with no evidence of fracture or 
dislocation, no significant arthritic changes and no soft 
tissue calcification.  The examiner, a certified registered 
nurse practitioner (CRNP), did not provide any diagnosis 
other than "radiographically normal right shoulder."

The Veteran was reexamined by VA in August 2009, on this 
occasion by a physician.  The examiner reviewed the claims 
file and associated STRs in their entirety prior to the 
examination.  The Veteran described right shoulder pain 
located anteriorly but without radiation and associated 
mostly with overhead activity.  He endorsed crepitus with 
motion, especially with overhead motion.  He denied swelling, 
redness, dislocation, instability, giving way, or lack of 
endurance.  The Veteran endorsed having had physical therapy 
and taking over-the-counter medication as needed; he denied 
surgery, injection, use of prescription medication, or 
wearing of brace or other prosthetics.  He denied flare-ups 
since the pain was baseline all the time.  

The Veteran was unable to pinpoint any specific incident or 
injury to the shoulder in service but cited hiking with heavy 
packs and doing push-ups without stretching as possible 
causes.  He stated symptoms began roughly in 2000 but had 
gradually "crept up" on him.  The Veteran stated he could 
complete ADLs independently; prior to being laid off from his 
job at a processing plant he was able to perform all of his 
work responsibilities without difficulty.

On examination the Veteran had full ROM of the shoulders and 
5/5 strength.  Tests for instability and impingement were 
negative.  Repetitive motion did not result in any additional 
functional impairment, pain or weakness.  There was no pain 
or tenderness on examination.  X-rays were normal.

The examiner's impression was normal right shoulder.  The 
examiner stated an opinion that the Veteran's professed right 
shoulder pain is not related to active service, given the 
absence of any clinical symptomology and any identifiable 
incident or injury during service.

On review of the evidence above the Board finds that the 
preponderance of the evidence establishes that the Veteran 
did not have a right shoulder disorder at the time of his 
discharge from service and has not had a right shoulder 
disorder at any time since his discharge from service. 

The Veteran has not shown a diagnosed shoulder disorder, 
although he has complained of pain and was shown on earlier 
examination to have crepitus.  However, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 
(Fed. Cir. 2001).  In this case there is simply no diagnosed 
underlying right shoulder disorder for which service 
connection may be considered.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board notes that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).  In this case, however, there 
is no indication of a diagnosed underlying right shoulder 
disorder at any time during the period under review.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the lay evidence offered by the Veteran 
in the form of his claim for service connection, his Notice 
of Disagreement and his substantive appeal, and his 
statements to the VA examiners as cited above.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
Thus, the Veteran is competent to describe his symptoms of 
pain during and after active service.  However, the Veteran 
has not asserted, and the evidence of record does not show, 
that he has an underlying right shoulder disorder.  
Accordingly, even affording him full credibility in reporting 
his right shoulder pain, his proffered lay evidence does not 
show entitlement to service connection.

Based on the medical and lay evidence above, the Board finds 
the criteria for service connection for a right shoulder 
disorder are not met.  Accordingly, the claim must be denied.  
In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.

ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


